Exhibit 10.6

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

***CONFIDENTIAL TREATMENT REQUESTED***

Note: Confidential treatment requested with respect to certain portions hereof
denoted with “***”

 

LOGO [g938337g00h77.jpg]

MASTER CLINICAL SERVICES AGREEMENT

This Master Clinical Services Agreement (this “Agreement”) is executed as of
15 June, 2015 and made effective as of 29 September, 2014 (“Effective Date”), by
and between SciQuus, Inc., a Delaware corporation, having a place of business at
4250 Executive Square, Suite 450, La Jolla, CA 92037 (hereinafter “SciQuus”),
and HedgePath Pharmaceuticals, Inc., a Delaware corporation having a place of
business at 324 S. Hyde Park Avenue, Ste. 350 Tampa, Florida 33606 (hereinafter
“Sponsor”). Sponsor and SciQuus are sometimes referred to herein individually as
a “Party” and together as the “Parties.”

 

  A. Sponsor may conduct one or more studies (each, a “Study”) involving one or
more of Sponsor’s proprietary compounds (each, a “Study Drug”); and

 

  B. Sponsor wishes to retain the services of SciQuus to provide certain
services to Sponsor with respect to one or more Studies, subject to the terms
and conditions of this Agreement; and

 

  C. SciQuus is willing to provide such services to Sponsor in accordance with
the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

1. SCOPE OF THE AGREEMENT; SERVICES

 

  1.1. Scope of the Agreement

As a “master” form of contract, this Agreement allows the parties to contract
for multiple projects through the issuance of multiple Statements of Work (as
discussed in Section 1.2 below), without having to re-negotiate the basic terms
and conditions contained herein. This Agreement covers the provision of services
by SciQuus and, accordingly, this Agreement represents a vehicle by which
Sponsor can efficiently contract with SciQuus and its corporate affiliates for a
broad range of services.

 

  1.2. Services

The specific details of each project under this Agreement shall be negotiated
and specified in writing on terms and in a form acceptable to the parties (each
such writing, a “Statement of Work”). Each Statement of Work shall specify the
nature of the applicable Study, the Study Drug(s) being tested in

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

the Study, the protocol under which the Study is to be conducted (as amended
from time to time, in accordance with this Agreement, the “Protocol”), the
Services to be performed by SciQuus and any deliverables to be provided by
SciQuus in connection with such Services (the “Deliverables”), as well as the
terms and conditions (including, to the extent applicable, the scope of work,
specifications, delivery and performance schedules, budget and payment schedule,
and fees) under which SciQuus will perform such Services. Additionally, each
Statement of Work shall describe any Sponsor obligations with respect to such
Study that are transferred to SciQuus. No Statement of Work shall be binding
unless approved in a writing signed by authorized representatives of both
SciQuusand Sponsor. Each Statement of Work shall be subject to all of the terms
and conditions of this Agreement, in addition to the specific details set forth
in the Statement of Work. To the extent any terms or provisions of a Statement
of Work conflict with the terms and provisions of this Agreement, the terms and
provisions of this Agreement shall control, except to the extent that the
applicable Statement of Work expressly and specifically states an intent to
supersede the Agreement on a specific matter. All Statement of Works and other
exhibits hereto shall be deemed to be incorporated herein by reference. Without
limiting the foregoing, SciQuus may also perform any incidental services,
functions or responsibilities not specifically described in a Statement of Work,
but that are nevertheless reasonably required for the proper performance and
provision of the Services. Any changes to the scope of an executed Statement of
Work shall be negotiated in good faith and approved in a writing signed by
authorized representatives of both SciQuus and Sponsor.

 

  1.3. Change Orders

Any change in the details of Statement of Work or changes in an agreed starting
date for Services) may require changes in the budget and/or timelines, and shall
require a written amendment to the Statement of Work (a “Change Order”). Sponsor
may initiate a Change Order on notice to SciQuus. Each Change Order shall detail
the requested changes to the applicable task, responsibility, duty, budget,
timeline or other matter. The Change Order will become effective upon the
execution of the Change Order by both Parties, and SciQuus will be given a
reasonable period of time within which to implement the changes. Both Parties
agree to act in good faith and promptly when considering a Change Order
requested by the other Party. Without limiting the foregoing, Sponsor agrees
that it will not unreasonably withhold approval of changes in pricing or
timelines reasonably requested by SciQuus in connection with a Change Order,
even if it involves a fixed price contract, if the proposed changes in budgets
or timelines result from, among other appropriate reasons, forces outside the
reasonable control of SciQuus or changes in the assumptions upon which the
initial budget or timelines are based, including, but not limited to, the
assumptions set forth in the budget or timelines. For any Change Order that
affects the scope of the regulatory obligations that have been transferred to
SciQuus, SciQuus and Sponsor shall execute a corresponding amendment to the
Transfer of Obligations Form. Sponsor shall file such amendment where
appropriate, or as required by law or regulation.

 

  1.4. Deliverables

SciQuus shall perform the Services and provide all Deliverables and related
documentation in accordance with this Agreement, the applicable Statement of
Work, Current Good Clinical Practice, all applicable laws, regulations and
guidelines (including with respect to the conduct of clinical trials and the
collection of personal information), all applicable regulatory agency
requirements (including any specified by the U.S. Food and Drug Administration
(“FDA”) or any other domestic or

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

international governmental or regulatory authority (collectively with FDA, each,
an “Agency” and collectively the “Agencies”) and Sponsor’s instructions. All
Deliverables shall be deemed accepted and approved by Sponsor unless Sponsor
provides written notice to SciQuus of specific non-performance and a list of
what should be corrected and how. SciQuus shall promptly dispute Sponsor’s
findings of non-conformity or should SciQuus not promptly dispute Sponsor’s
findings of non-conformity, then, without limitation, SciQuus shall correct any
non-conformance, at SciQuus’ cost, within thirty (30) days of notice thereof. In
the event of a dispute, the Parties shall enter into good faith discussions to
resolve the dispute. Should dispute resolution yield confirmation of any such
non-conformity, SciQuus shall correct such non-conformance, at SciQuus’ cost,
within thirty (30) days of the date of such dispute resolution, or, at SciQuus’s
election, remit to Sponsor the amount actually received by SciQuus for the
non-conforming item.

 

  1.5. Personnel

SciQuus shall have the right to provide Services hereunder through its
affiliates, provided that SciQuus remains fully responsible to Sponsor for the
performance of, and acts and omissions of, such affiliates. SciQuus shall check
on the performance of all employees (including the Project Manager as defined
below), agents, SciQuus selected subcontractors, and affiliates who provide
Services hereunder (collectively “Personnel”, with any Personnel who are not
direct employees of SciQuus being subject to Sponsor’s prior written approval
prior to providing any Services hereunder). SciQuus shall seek to assign
Personnel who are trained, qualified, and experienced in providing the Services,
and shall instruct any Personnel assisting with the Services to comply with all
applicable laws and regulations and all provisions of this Agreement, including
without limitation, by requiring Personnel to sign intellectual property
assignment and confidentiality and nondisclosure agreements sufficient to enable
SciQuus to comply with this Agreement. SciQuus shall make reasonable efforts to
ensure that Personnel do not have any conflict of interest, are not ineligible
to participate in any federal and/or state healthcare programs or federal
procurement or not procurement programs, are not disqualified from performing
specific services, and have not been convicted of a criminal offense related to
the provision of healthcare items or services. SciQuus shall provide immediate
notice to Sponsor if SciQuus becomes aware that any Personnel is subject to any
such circumstance or action, or if it is pending or, to SciQuus’ knowledge,
threatened.

 

  1.6. Project Manager

SciQuus shall appoint one of its employees as the “Project Manager” for each
Statement of Work. The Project Manager shall be responsible for interacting with
the Sponsor on all aspects of the Services under such Statement of Work through
completion of such Services. Such Project Manager shall coordinate with the
Sponsor contact named in such Statement of Work for the performance of the
Services.

 

  1.7. Reports and Assistance

At the cost and expense of Sponsor (i.e., charged to Sponsor in accordance with
Section 3), SciQuus shall provide Sponsor with written and/or oral reports as
Sponsor may reasonably request, on the status of the Services under this
Agreement and Personnel from SciQuus shall attend all meetings as reasonably
requested by Sponsor, including meetings with the FDA or other applicable
Agency, and will provide Sponsor with all cooperation and assistance reasonably
required in connection with informal

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

presentations and administrative hearings with any Agency as related to the
Services. In no event shall SciQuus or any Personnel provide any information
relating to the Study or the Study Drug to any Agency without Sponsor’s prior
written approval except for information that has been previously provided to an
Agency with Sponsor’s written approval. SciQuus should promptly notify Sponsor
of any significant deviation from the Protocol and any serious adverse drug
experience (including within any titneframe specified by applicable laws,
regulations and guidelines). SciQuus should keep Sponsor informed, on a regular
and frequent basis, of the progress of the Study and any relevant information
regarding the Study.

 

  1.8. Records and Audit Rights

SciQuus shall, and shall cause its Personnel to, preserve its accurate records,
accounts, notes, reports and data obtained or generated in the course of
providing the Services and its activities hereunder, including all computerized
records and files, in a secure area reasonably protected from fire, other
natural hazards, theft, and destruction. During the term of this Agreement and
for a period of two (2) years thereafter, and upon reasonable advance notice and
during normal business hours, SciQuus will permit Sponsor or representatives of
Sponsor to examine or audit the work performed hereunder, the books and records
directly relating to the Study and the Services, any Costs (as defined below),
and the facilities at which the Study and Services are conducted to determine
that the Study and Services are being conducted in accordance with this
Agreement, that the facilities and personnel are adequate, and to verify amounts
charged to Sponsor hereunder. SciQuus shall fully cooperate in any audit
conducted hereunder, and shall provide reasonable access to any and all
employees, agents and other representatives of SciQuus, including Personnel.
SciQuus acknowledges that Sponsor shall also have the right to copy and remove
such copies of any Study documents referred to herein at any time. SciQuus shall
be entitled, at its own expense, to retain a single copy of the books and
records as is reasonably necessary to comply with its regulatory obligations or
to demonstrate the satisfaction of its obligations hereunder, all subject to the
confidentiality obligations set forth in Section 3.

 

  1.9. Inspection Rights

If the FDA or any Agency conducts, or gives notice to SciQuus of its intent to
conduct an inspection related to the Study or the Services at SciQuus’
facilities, or at any other facilities conducting the Study or providing
Services under this Agreement, or takes any other regulatory action related to
the Study or the Services, SciQuus shall promptly give Sponsor notice thereof,
including all information reasonably required in connection therewith. SciQuus
shall cooperate with any Agency and allow them access to all applicable records
and data. Sponsor and its representatives shall have the right to be present at
any such inspection or other regulatory action. In any event, if any Agency
issues a notice of observations or other similar document related to the Study
or the Services, SciQuus shall send a copy of such document promptly to Sponsor,
along with the draft response to such document before it is sent to the
applicable Agency. SciQuus shall provide Sponsor with copies of all information,
materials, correspondence and documents that SciQuus or any Personnel receives,
obtains, or generates pursuant to any such inspection or in connection with any
inquiries, communications or correspondence from any Agency related to the Study
or the Services. SciQuus shall make reasonable efforts to segregate, and not
disclose, any Sponsor Confidential Information and other materials,
correspondence and documents that are not required to be disclosed during such
an inspection, including financial data and pricing information. All of this
shall be at Sponsor’s expense.

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

  1.10. Investigator Payments

If SciQuus will be paying Investigators on behalf of Sponsor, the Parties will
agree in the applicable Statement of Work as to a schedule of amounts to be paid
to Investigators. Sponsor acknowledges and agrees SciQuus will only pay
Investigators from advances or pre-payments received from Sponsor for
Investigators’ services, and that SciQuus will not make payments to
Investigators prior to receipt of sufficient funds from Sponsor. Sponsor
acknowledges and agrees that SciQuus will not be responsible for delays in a
study or Project to the extent that such delays are caused by Sponsor’s failure
to make adequate pre-payment for Investigators’ services or Investigators’
delays. Sponsor further acknowledges and agrees that payments for Investigators’
services are pass-through payments to third parties and are separate from
payments for SciQuus’ Services. SciQuus agrees that it will not withhold
Investigator payments except to the extent that it has reasonable questions
about the services performed by a particular Investigator.

 

  1.11. Patient Enrollment

Although enrollment numbers are good faith estimates, SciQuus shall exercise all
reasonable diligent efforts to meet such enrollment estimates.

 

2. COMPENSATION

 

  2.1. Fees and Expenses

Sponsor shall pay SciQuus the fees specified in each Statement of Work (“Fees”)
as SciQuus’ sole and complete compensation for all Services, Deliverables, and
Intellectual Property rights provided by SciQuus under this Agreement. Except as
otherwise stated in this Agreement, no other fees or reimbursements shall be
owed by Sponsor under this Agreement.

 

  2.2. Invoicing and Payment

Unless a different billing cycle is approved by SciQuus in writing, SciQuus
generally will issue its invoices on a monthly basis. The amounts due as stated
on SciQuus’ statements shall be deemed to be correct, conclusive and binding on
Sponsor unless Sponsor notifies SciQuus in writing, within thirty (30) days from
the date the particular billing is mailed, that Sponsor disputes such charge.
SciQuus’ statements are due and payable upon receipt. All unpaid amounts for
more than *** bear interest at the rate of *** on the unpaid amount. If Sponsor
fails to pay SciQuus’ statements within *** of the statement date, SciQuus
reserves the right to require an additional deposit in an amount determined by
SciQuus or to terminate the term of this Agreement. Payment shall be mailed to:

SciQuus, Inc.

4250 Executive Square, Suite 450

La Jolla, CA 92037

Any changes to the payee information set forth above require written notice
signed by SciQuus’ chief financial officer.

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

  2.3. Currency; Taxes

All payments shall be made in U.S. Dollars and are inclusive of all sales, use,
value added, withholding and other taxes and duties.

 

3. CONFIDENTIALITY

 

  3.1. Definitions

Sponsor’s “Confidential Information” means any and all proprietary and
confidential information disclosed to SciQuus or its Personnel by or on behalf
of Sponsor, in the conduct of the Study or generated by SciQuus or its Personnel
in providing the Services hereunder (and by any clinical sites conducting the
Study under an agreement with SciQuus or Personnel), including but not limited
to the Study Drug, technical information relating to the Study Drug, the
Protocol, research, or communications to and from the FDA or other applicable
regulatory authorities or other third parties, including any clinical data or
other information received from sites participating in any clinical studies or
any data safety monitoring boards. Sponsor’s “Confidential Information” also
includes Data and Inventions as defined in Section 4.1. SciQuus’ “Confidential
Information” shall mean, other than Sponsor’s Confidential Information, any
other proprietary and confidential information disclosed to Sponsor by or on
behalf of Personnel regarding SciQuus’ business or financial information,
SciQuus’ business methodologies and processes, SciQuus proposals and pricing,
and Personnel information (other than as necessary to make use of Sponsor
Confidential Information). Further, any proprietary and confidential information
of a third party disclosed, obtained, or observed by Sponsor or its
representatives during an audit of SciQuus or an affiliate of SciQuus, or the
facilities of either, with the exception of Sponsor’s Confidential Information,
shall be treated as confidential by Sponsor in accordance with the terms
contained herein. In each case, Confidential Information shall not include
information of a disclosing party that (i) as evidenced by written
documentation, was already known to the receiving Party prior to disclosure by
the owning Party; (ii) is in or has entered the public domain through no breach
of this Agreement or other wrongful act of the receiving Party; (iii) has been
rightly received from a third party who is not under any obligation of
confidentiality with respect to such information; or (iv) subject to Section 3.3
below, is required by applicable laws, rule, regulation (including, without
limitation, the rules and regulations of the U.S. Securities and Exchange
Commission, the FDA or any other Agency or judicial or administrative action to
be disclosed by the disclosing party.

 

  3.2. Obligations

SciQuus shall use Sponsor Confidential Information only as necessary to perform
the Services under this Agreement, and Sponsor shall use SciQuus Confidential
Information only as necessary to receive the benefit and make use of the
Services. To protect Confidential Information, each Party shall (i) limit
dissemination of the other Party’s Confidential Information to only those of its
personnel having a “need to know”; (ii) advise all personnel who receive such
Confidential Information of the confidential nature of such information;
(1) obtain agreements from personnel containing confidentiality and
nondisclosure obligations at least as strict as those set forth in this
Agreement prior to disclosure of such Confidential Information and ensure
compliance of such agreements by such personnel; and (iv) hold all of the other
Party’s Confidential Information in strict confidence and take all action
reasonably necessary to protect such Confidential Information from unauthorized
use, access, duplication, disclosure, loss or damage.

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

  3.3. Compelled Disclosure

If a Party is required to disclose the other Party’s Confidential Information by
order of any Agency, applicable laws or regulations (including, without
limitation, the rules and regulations of the U.S. Securities and Exchange
Commission), or judicial or administrative order, such compelled Party shall
promptly notify the owning Party so that the owning Party may seek a protective
order or other remedy (it being agreed that Sponsor is a U.S. publicly listed
and reporting company and as such is required (and shall be permitted without
notification to SciQuus or the right of SciQuus to seek any protective or other
order) to make legally required public disclosures). In the event that such
protective order or other remedy is not obtained, disclosure shall be permitted
but shall be limited to only that portion of the Confidential Information which
is legally required to be disclosed.

 

  3.4. Publicity

SciQuus shall not issue press releases or engage in any interviews or other
contacts with the media, including but not limited to newspapers, radio,
television, and the Internet (including through any social network sites)
related to the Study, the Study Drug, or the Services, without Sponsor’s prior
written and express approval. The Parties shall not use the name, insignia,
symbol, trademark, trade name or logotype of the other Party (or any
abbreviation or adaptation thereof), without the other Party’s prior written and
express approval. Notwithstanding the foregoing, each Party may use the name or
trade name of the other Party as permitted by this Agreement, or when required
by law, rule or regulation as reasonably determined by the Party making the
disclosure. SciQuus shall not publish any articles or make any presentations
relating to the non-public Study or Services provided to Sponsor hereunder or
referring to non-public data, information or materials generated as part of the
Study Services without the prior written consent of Sponsor.

 

  3.5. Remedy

Each Party agrees and acknowledges that any such violation or threatened
violation of Section 3 by such Party may cause irreparable injury to the other
Party, and that, in addition to any other remedies that may be available, in
law, in equity or otherwise, the other Party shall be entitled to seek
injunctive relief against the threatened breach of this Agreement or the
continuation of any such breach.

 

4. INTELLECTUAL PROPERTY

 

  4.1. Sponsor Data and Inventions

All data, information, reports, analyses, results and other work product
(including all Deliverables) generated, derived or prepared by SciQuus or
Personnel (or any clinical sites conducting the Study under an agreement with
SciQuus or Personnel) as a result of the Services performed under this
Agreement, in whole or in part, and whether alone or in conjunction with others
(collectively,“Data”) shall be the sole and exclusive property of Sponsor, and
shall be treated by SciQuus and

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

Personnel as Sponsor Confidential Information. All discoveries, inventions,
improvements, new uses, processes, techniques, and compounds, whether patentable
or not, made, conceived or reduced to practice as a direct result of the
Services performed under this Agreement whether by SciQuus or Personnel (or
clinical sites conducting the Study under an agreement with SciQuus or
Personnel), whether in whole or in part, and whether alone or in conjunction
with others (collectively referred to hereinafter as “Inventions”), shall also
be the sole and exclusive property of Sponsor with full right of ownership,
title, and interest thereto and therein. SciQuus shall promptly and fully
disclose to Sponsor any Inventions arising under this Agreement. SciQuus agrees
that, to the extent permissible under applicable law, all copyrightable works in
the Data and Inventions shall constitute “work made for hire” for which Sponsor
shall hold the exclusive copyright. SciQuus, on behalf of itself and Personnel,
hereby unconditionally assigns, and agrees to assign, to Sponsor, any and all
right, title and interest in and to any such Data and Inventions, including,
without limitation, all patents, copyrights, and other intellectual property and
proprietary rights therein and all rights of action and claims for damages and
benefits arising due to past and present infringement of said rights by third
parties. SciQuus shall, and shall cause Personnel (and any clinical sites
conducting the Study under an agreement with SciQuus or Personnel), to (i) fully
cooperate with Sponsor and its designees in obtaining and maintaining in
Sponsor’s name, and at Sponsor’s sole cost and expense, any patent or other
intellectual property protection as may be available with respect to such Data
and Inventions, and (ii) execute all documents reasonably deemed necessary by
Sponsor and designees for purposes of procuring and maintaining in Sponsor’s
name such patent or other intellectual property protection, and all documents
necessary for effectuating assignment of Data or Inventions to Sponsor and/or
perfecting, recording, or otherwise giving effect to such assignment. SciQuus,
on behalf of itself and Personnel (and any clinical sites conducting the Study
under an agreement with SciQuus or Personnel) also hereby (x) irrevocably
transfers and assigns to Sponsor any and all Moral Rights that SciQuus and
Personnel (and any such clinical sites) may have in any Data and Inventions; and
(y) forever waives and agrees to never assert against Sponsor, its successors or
licensees any and all Moral Rights SciQuus and Personnel (and any such clinical
sites) may have in any Data and Inventions, even after expiration or termination
of this Agreement. The term “Moral Rights” shall mean any right to claim
authorship of Data or an Invention, any right to object to any distortion or
other modification of Data or an Invention, and any similar right, existing
under the law of any country in the world or under any treaty. SciQuus shall
obtain from all Personnel agreements enabling it to carry out SciQuus’
obligations under this Section. Notwithstanding the foregoing, Sponsor shall be
estopped from asserting its rights in such data and inventions against SciQuus
as provided in this Section or otherwise unless and until SciQuus has been paid
in full.

 

  4.2. SciQuus Property

SciQuus possesses certain inventions, processes, technology, know-how, trade
secrets, improvements, other intellectual property and assets, including,
without limitation, those related to business or product plans or proposals,
marketing strategies, standard operating procedures, composition of matter,
research, experimental results, personnel data, financial information and
conditions, pricing information, third party customer information,
supplier/vendor information, raw materials, data collection and data management
processes, laboratory analysis techniques, analytical, biotechnology and
clinical methods, procedures and techniques, computer technical expertise and
software (including code), in each case which have been developed independently
from the Services

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

and without the benefit of any Confidential Information of Sponsor
(collectively, “SciQuus Property”). Sponsor and SciQuus agree that any SciQuus
Property or revisions, improvements or enhancements thereto shall be the sole
and exclusive property of SciQuus, and Sponsor shall have no rights, title and
interest to such SciQuus Property. Notwithstanding the foregoing, nothing herein
shall give SciQuus any rights in, and SciQuus Property shall exclude, any
Confidential Information of Sponsor, including without limitation any Data,
Invention, data or information specific and exclusive to the Study or the Study
Drug, even if it is incorporated into a revision, improvement or enhancement to
SciQuus Property. Subject to this Agreement, Sponsor is hereby granted and shall
have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to
make, have made, modify, and use any SciQuus Property that is incorporated into
any Invention or Data to the extent as is reasonably necessary to obtain the
benefit of the Invention or Data. Sponsor may freely sublicense and/or transfer
the rights granted in the preceding sentence in connection with the development,
manufacturing, or commercialization of the Study Drug or other Sponsor products.

 

  4.3. No License

Neither anything contained to the contrary herein, nor the delivery of any
information to a Party hereto, shall be deemed to grant the other Party any
right or license under any patent or patent application or to any know-how,
technology or invention of the owning Party who discloses such information other
than as expressly set forth herein.

 

5. TERMINATION

 

  5.1. Term

This Agreement shall take effect as of the Effective Date, and unless earlier
terminated pursuant to Section 5.2, shall terminate upon the completion of the
Services.

 

  5.2. Termination Process

Either Party may terminate this Agreement for material breach by the other Party
thereof, if such breach continues uncured for a period of *** after written
receipt of notice thereof. Sponsor may terminate the Services in whole or in
part, with or without cause, effective upon *** written notice.

 

  5.3. Effects of Termination

Upon notice of termination or expiration of this Agreement, SciQuus shall use
reasonable efforts to reduce or eliminate further costs and expenses. Sponsor
shall pay SciQuus for those Services performed and expenses incurred (including
future third party expenses to which SciQuus is irrevocably committed, to the
extent reasonably incurred and consistent with the applicable Budget) through
the effective date of termination. In no event shall either party be responsible
for any lost profits or lost opportunities. SciQuus shall promptly refund any
funds or advances received for Services not yet rendered upon the effective date
of termination. SciQuus shall assist Sponsor with the orderly transfer of any
SciQuus obligations and the Services to Sponsor or its designee as expeditiously
as possible, at Sponsor’s expense, and render all assistance reasonably
requested in

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

connection therewith. In addition, each Party, in its role as a receiving Party,
shall return all Confidential Information of the other Party and all copies
thereof in such Party’s control or possession, including, to the extent
reasonably practicable, purging all electronic copies from any computer systems;
provided, however, that each Party may retain a single copy of certain
Confidential Information of the other Party as required by law, which copy shall
remain subject to the confidentiality obligations contained herein. The election
by either Party to terminate this Agreement in accordance with its terms shall
not be deemed an election of remedies, and all other remedies provided by this
Agreement or available at law or in equity shall survive any termination.

 

  5.4. Return of Materials

Upon the termination or expiration of this Agreement and payment in full of
SciQuus, SciQuus shall deliver to Sponsor all data and materials provided by or
on behalf of Sponsor to SciQuus for the conduct of the Study and the Services.
All statistical data, all statistical reports, all data entries, and any other
documentation produced as the result of the Study and all Services, including
all Deliverables (whether or not complete) shall be delivered to Sponsor as soon
as possible after termination unless the Parties agree in writing that SciQuus
shall retain certain data and materials as specified in writing for a period of
time, in which case such items shall continue to be subject to the
confidentiality obligations set forth herein.

 

  5.5. Survival

Sections 1.7-1.9, 2-4, 5.3-5.5, and 6-10 shall survive expiration or termination
of this Agreement for any reason.

 

  5.6. Wind Down

Upon the termination of this Agreement, SciQuus shall cooperate with Sponsor and
its designee to provide for an orderly wind-down of the Services provided by
SciQuus and Personnel hereunder.

 

6. INDEMNIFICATION

 

  6.1. By SciQuus

SciQuus shall indemnify, defend, and hold harmless Sponsor, its affiliates, and
their respective officers, directors, employees, and agents (“Sponsor
Indemnified Parties”) from and against any third party claims, actions, or
proceedings (“Claims”) against a Sponsor Indemnified Party, to the extent
related to or arising from this Agreement and caused by: (i) a SciQuus
Indemnified Party’s (as defined below) grossly negligent acts or omissions or
willful misconduct; (ii) breach of this Agreement by SciQuus; (iii) a SciQuus
Indemnified Party’s grossly negligent failure to comply with applicable laws,
rules and regulations (including without limitation any applicable data privacy
laws) and any instructions provided by or on behalf of Sponsor; (iv) any
government or regulatory audits of SciQuus or Personnel; or (v) any claim that
the Services or SciQuus Property used in the Services infringe the

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

intellectual property rights of a third party; provided, however, that SciQuus
shall not be liable for any Claims to the extent such Claims arise out of any
Sponsor provided items or Sponsor Indemnified Party’s negligent acts or
omissions or willful misconduct or failure to comply with applicable laws, rules
or regulations or Sponsor’s breach of this Agreement.

 

  6.2. By Sponsor

Sponsor shall indemnify, defend, and hold harmless SciQuus, its affiliates, and
their respective officers, directors, employees, and agents (collectively, the
“SciQuus Indemnified Parties”) from and against any Claims against a SciQuus
Indemnified Party, to the extent resulting from this Agreement and caused by:
(i) a Sponsor Indemnified Party’s negligent acts or omissions or willful
misconduct, or (ii) breach of this Agreement by Sponsor; (iii) Sponsor’s failure
to comply with applicable laws, rules or regulations governing its obligations
under this Agreement; (iii) bodily injury or death of any research subject
participating in the Study, which injury was caused by (a) the Study Drug or
other compounds required to be administered under the Protocol; or (b) any
procedures required to be performed on a research subject participating in the
Study pursuant to the Protocol; or (iv) any claims for patent infringement
related to the Study Drug or any compound required to be administered under the
Protocol in connection with this Agreement provided, however, that Sponsor is
not liable for any Claims to the extent such Claims arise out of SciQuus
Indemnified Party’s grossly negligent acts or omissions or willful misconduct or
failure to comply with applicable laws, rules or regulations or SciQuus breach
of the Agreement.

 

  6.3. Conditions of Indemnity

The indemnitee shall give the indemnitor prompt notice of any Claim (including a
CODY thereof) as to which it claims a right of indemnification hereunder and
shall fully cooperate with the indemnitor and its legal representatives in the
investigation, negotiation and/or resolution of any matter that is the subject
of the other Party’s indemnification. The indemnitor shall have the right to
exercise sole control over the defense and settlement of any such Claim,
including the sole right to select defense counsel and to direct the defense or
settlement of any such Claim; provided that the indemnitor shall not enter into
any settlement or admit fault or liability on the indemnitee’s behalf without
the prior written consent of the indemnitee, which consent shall not be
unreasonably withheld, delayed, or conditioned. The indemnitee shall have the
right to participate in, but not control, the defense and settlement of a claim
and to employ separate legal counsel of its own choice provided, however, that
such employment shall be at the indemnitee’s own expense, unless the indemnitor
has failed to assume the defense and employ counsel (in which case the
indemnitee shall control the defense and settlement of such claim). The
indemnitor shall be relieved of any indemnification obligation hereunder if any
Sponsor Indemnified Party or SciQuus Indemnified Party (as applicable) either
(i) fails to follow the procedures set forth herein; (ii) negotiates,
compromises or settles any Claim without the indemnitor’s prior written
approval; or (iii) makes any admission or takes any other action with respect to
any such Claim that is prejudicial to the defense of such Claim the indemnitor’s
prior written approval.

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

  6.4. Limitation of Liability

EXCEPT FOR LIABILITY ARISING FROM A PARTY’S WILLFUL IMPROPER DISCLOSURE OR
SPONSOR’S INFRINGEMENT OF ANOTHER’S INTELLECTUAL PROPERTY, NEITHER PARTY SHALL
BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR
INDIRECT DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, THE STUDY,
OR THE STUDY DRUG (WHETHER IN CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY, BY
STATUTE OR OTHERWISE) EXCEPT FOR THE REGARDING INDEMNITY IN SECTION 6.1 OR 6.2,
PERSONAL INJURY CLAIMS, NOR TO ANY ACTS OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. IT IS INTENDED THAT THIS LIMITATION SHALL APPLY EVEN IF SUCH PARTY
HAS BEEN ADVISED OR IS AWARE OF THE POSSIBILITY OF SUCH DAMAGES. NOT
WITHSTANDING ANY PROVISION TO THE CONTRARY, SCIQUUS’ TOTAL LIABILITY THEREUNDER
SHALL NEVER EXCEED THE AMOUNT SCIQUUS ACTUALLY RECEIVES UNDER THIS AGREEMENT.
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY, THE LIABILITY OF SCIQUUS SHALL
NOT EXCEED THE AMOUNT SCIQUUS ACTUALLY RECEIVES FROM SPONSOR UNDER THIS
AGREEMENT.

 

7. INSURANCE

Each Party will maintain, for the duration of this Agreement, appropriate
insurance in an amount commercially adequate to cover such Party’s obligations,
including Sponsor’s insurance obligations under its Supply and License Agreement
with Mayne Pharma, hereunder and as may be required by applicable laws, and,
upon request, each Party will provide to the other Party a certificate of
insurance showing that such insurance is in place. Such insurance, if on a
claims-made basis, shall be maintained for the duration of the term of this
Agreement and for not less than the applicable statute of limitations pertaining
to any third party claim. SciQuus shall take all reasonable steps to give
Sponsor at least sixty (60) days prior written notice of the cancellation of
such insurance.

 

8. NOTICES

Any notices or payments under this agreement shall be in writing and delivered
to the Parties at the addresses set forth below, by (i) hand delivery, with
notice deemed given upon receipt; (ii) first class certified mail, return
receipt requested, with notice deemed given upon receipt; or (iii) a
nationally-recognized overnight courier service, with notice deemed given as of
the date on the courier’s receipt.

If to SciQuus:

SciQuus, Inc.

4250 Executive Square, Suite 450

La Jolla, California 92037

Attention: Kevin de la Torre, CFO

Tel: (858) 642-0386

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

If to Sponsor:

HedgePath Pharmaceuticals, Inc.

Address: 324 S. Hyde Park Ave, Suite 350 Tampa,

Florida 33606

Attention: Nicholas J. Virca

Tel: 813-864-2559

 

9. INDEPENDENT CONTRACTOR

Each Party shall act solely as an independent contractor, and nothing in this
Agreement shall be construed to give either Party the power or authority to act
for, bind, or commit the other Party in any way. Nothing herein shall be
construed to create the relationship of partners, principal and agent, or
joint-venture partners between the Parties.

 

10. MISCELLANEOUS

 

  10.1. Entire Agreement; Amendment

This Agreement, including the recitals and any Exhibits attached hereto, all of
which are incorporated herein by reference, constitutes the entire agreement
among the Parties with respect to the subject matter herein and supersedes all
prior and contemporaneous agreements, whether written or oral, of the Parties
hereto, relating to the subject matter herein. This Agreement may be modified,
supplemented or amended only by a writing signed by authorized representatives
of the Parties.

 

  10.2. Assignment

Neither Party may assign or transfer any of its rights or obligations under this
Agreement to any third party without the prior written consent of the other
Party. Notwithstanding the foregoing, (i) SciQuus may use subcontractors to the
extent permitted in Section 1.4; (ii) Sponsor may freely use subcontractors to
perform its obligations under exercise its rights under this Agreement and, in
such event, Sponsor shall contract directly with such subcontractor; and
(iii) either Party may transfer or assign its rights and obligations under this
Agreement to a successor to all or substantially all of its business or assets
pertaining to the subject matter of this Agreement whether by sale, merger,
operation of law or otherwise. This Agreement shall be binding upon, and shall
inure to the benefit of, the Parties, their legal representatives, and permitted
successors, and assigns. Any attempted sale, pledge, assignment, or other
transfer in violation of this Section shall be void and of no force or effect.
Any party subcontracting obligations under this Agreement remains fully
responsible to the other party for the performance of, and acts and omissions
of, such subcontractors.

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

  10.3. Governing Law; Severability

This Agreement and any disputes arising hereunder shall be governed by and
construed in accordance with the substantive laws of the State of California,
without regard to its conflict of law rules. Exclusive jurisdiction of any
disputes arising under or relating to this Agreement will lie in the Federal and
state courts located in San Diego, California. All proceedings and documents
provided and generated in connection with any disputes hereunder shall be in the
English language. If any provision of this Agreement is for any reason found to
be unenforceable, the remainder of this Agreement shall continue in full force
and effect.

 

  10.4. No Waiver

Failure to enforce any rights hereunder, regardless of the length of time such
failure continues, shall not constitute a waiver of those or any other rights,
unless in a writing signed by an authorized representative of the waiving Party.

 

  10.5. Data Privacy

Each Party shall comply with its obligations under any data privacy laws that
are applicable to the Study or this Agreement.

 

  10.6. Execution in Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
Each Party may execute this Agreement by facsimile transmission or in Portable
Document Format (PDF) sent by electronic means. Signatures of authorized
signatories of the Parties transmitted by facsimile or sent by electronic means
in Portable Document Format shall be deemed to be original signatures, shall be
valid and binding, and, upon delivery, shall constitute due execution of this
Agreement.

 

  10.7. Force Majeure

To the extent either Party shall be delayed or hindered in or prevented from the
performance of any act required hereunder other than a payment obligation by
reason of governmental or judicial orders or decrees, riots, insurrection, war,
acts of God, or other causes reasonably beyond such Party’s control (each a
“Disability”), then performance of such act shall be excused for the period and
to the extent of such Disability; provided that the Party incurring such
Disability shall (i) provide prompt written notice to the other Party of the
commencement of such alleged Disability; and (ii) take all reasonable actions to
resume performance of the affected acts as soon as possible thereafter. Any
timelines affected by a Disability shall be extended for a period equal to that
of the Disability.

 

  10.8. Foreign Corrupt Practices Act

SciQuus and Personnel shall avoid any conflicts of interest in performing the
Services. SciQuus covenants and agrees on behalf of itself and Personnel, to
adhere to and comply with all applicable U.S. and non-U.S.

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

laws, including but not limited to anti-bribery measures such as the U.S.
Foreign Corrupt Practices Act (the “FCPA”), and will not give, offer, agree or
promise to give, or authorize the giving directly or indirectly through any
other person or firm, of any money or thing of value to any employee or official
of any government, any employee or official of any public international
organization, any political party or official or employee of the same, or any
candidate for political office, for the purpose of inducing or rewarding
favorable action or the exercise of influence by such official, party or
candidate in any governmental matter. Further, SciQuus and Personnel will not
give, offer or promise to give, or authorize the giving directly or indirectly
through any person or firm, of any money or thing of value to any foreign party
or its representative as an inducement or reward for the party or representative
doing or forbearing to do any act in relation to the business or affairs of
SciQuus, Personnel or Sponsor, or for showing or forbearing to show favor or
disfavor to any person in relation to the business or affairs of SciQuus,
Personnel or Sponsor, in connection with this Agreement or the business or
affairs of Sponsor. SciQuus further represents and warrants that neither it nor
Personnel nor any of their employees, partners, or agents are, or will become
during the term of this Agreement, government officials or employees, or
candidates for political office in the government. SciQuus’ failure to comply
with the provisions of all applicable Laws, including but not limited to the
FCPA, may result in immediate termination of this Agreement for cause by Sponsor
at its election.

[Signature page follows.]

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST BY

HEDGEPATH PHARMACEUTICALS, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 30-0793665

 

IN WITNESS WHEREOF the Parties hereto have caused this Agreement to be duly
executed as of the date first written above, and effective as of the Effective
Date, by their authorized representatives.

Executed for and on behalf of:

 

SCIQUUS, INC.     HEDGEPATH PHARMACEUTICALS, INC. By:  

LOGO [g938337g71f83.jpg]

 

    By:  

LOGO [g938337g11w21.jpg]

 

  John C. Gutheil, MD       Nicholas J. Virca   Chief Executive Officer      
President & CEO

 

 

4275 Executive Square, Suite 440 ● La Jolla ● CA 92037 ● (858) 642-0386 ●
www.sciquus.com